Citation Nr: 1337391	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  06-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a kidney disability, claimed as kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran served on active duty from September 2002 to January 2003 and from February 2003 to January 2004, including service in Southwest Asia.  He also had service in the Puerto Rico Army National Guard (PRARNG), to include various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), between January 1978 and July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As noted in the previous Board's decision/remand issued in March 2013, the Veteran's appeal has been remanded multiple times.  At that time, the Board found that there had been substantial compliance with the Board's prior remand directives. 

The Board further noted that the appealed issues of service connection for bilateral hearing loss and a chronic low back disorder had been granted in rating decisions issued in March 2011 and August 2012, respectively.  In addition, in March 2013, the Board granted service connection for cervical spine arthritis.  Consequently, those issues are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to comply with VA's due process obligations.  

In August 2013, the AMC issued a Supplemental Statement of the Case on the sole remaining issue in the Veteran's appeal as set forth on the title page of this remand.  In doing so, however, the AMC used an address that is not the Veteran's current address of record that had been used for all other correspondence to and from the Veteran.  Rather, it appears the AMC sent the Supplemental Statement of the Case to an address that only the VA Medical Center has (as it is only seen on the VA examination requests).  The Supplemental Statement of the Case was returned in August 2013 by the U.S. Postal Service as undeliverable for the reason that the address was insufficient.

In light of the foregoing, the case must be remanded once again, to ensure adequate due process.  It appears that based on VA error, the Veteran never received the Supplemental Statement of the Case.  In this regard, the Veteran is entitled to a Supplemental Statement of the Case and time to respond before the case is returned to the Board.  A remand is necessary so that the Supplemental Statement of the Case can be mailed to the Veteran's correct address of record. 

Accordingly, the case is REMANDED for the following action:

The AMC should resend the August 2013 Supplemental Statement of the Case to the Veteran's correct address of record (which appears to be a box number rather than a street address and is set forth on his January 2013 submission).  The Veteran should be given an appropriate time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


